Case: 10-51208     Document: 00511585985         Page: 1     Date Filed: 08/29/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 29, 2011
                                     No. 10-51208
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

BROCK PURVIANCE,

                                                  Petitioner-Appellant

v.

CLAUDE MAYE, Warden, Federal Correctional Institution Bastrop,

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:10-CV-255


Before BENAVIDES, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Brock Purviance, former federal prisoner # 34230-013, filed a 28 U.S.C.
§ 2241 habeas corpus petition in the Western District of Texas challenging
Bureau of Prison (BOP) regulations that categorically excluded him from
eligibility for early release upon completion of a residential drug treatment
program.     The district court dismissed the petition for failure to exhaust
administrative remedies.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-51208    Document: 00511585985      Page: 2   Date Filed: 08/29/2011

                                  No. 10-51208

      “This Court must examine the basis of its jurisdiction, on its own motion,
if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). “Whether an
appeal is moot is a jurisdictional matter, since it implicates the Article III
requirement that there be a live case or controversy.” Bailey v. Southerland, 821
F.2d 277, 278 (5th Cir. 1987).
      According to the BOP website, Purviance was released from prison on
July 15, 2011, and his prison sentence can therefore no longer be shortened. Cf.
United States v. Booker, ___ F.3d ___, 2011 WL 2505070, at *1 (5th Cir. June 24,
2011) (relying on the prison release date shown on the BOP website to find that
the appellant’s claim was moot).       Although a district court may alter a
petitioner’s period of supervised release in an appropriate case pursuant to 18
U.S.C. § 3583(e)(1) or (2), United States v. Johnson, 529 U.S. 53, 60 (2000), the
district court in this case lacks jurisdiction to grant such relief with respect to
Purviance’s 25-year term of supervised release. The sentencing court has
jurisdiction over that issue, see § 3583(e), and Purviance was sentenced in
another district. A sentencing court can transfer such jurisdiction to another
district court, see 18 U.S.C. § 3605, but no transfer occurred in this case.
Therefore, there is no possibility that the district court may alter Purviance’s
period supervised release under § 3583(e), see Johnson v. Pettiford, 442 F.3d 917,
918 (5th Cir. 2006), and we dismiss this appeal as moot. We likewise deny all
pending motions as moot.
      APPEAL DISMISSED; MOTIONS DENIED.




                                        2